Citation Nr: 0720567	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1964 until 
February 1965.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

When he initiated this appeal, the veteran was represented by 
Barbara S. Girard, Attorney at Law.  During the pendency of 
the appeal, that representative advised VA that she was 
retiring from practice.  As such, she is no longer recognized 
as a representative.  The veteran was sent a letter 
explaining this in August 2006.  He was advised of his 
options, including representing himself, appointing a 
Veteran's Service Organization to represent him or appointing 
another private attorney or agent.  He was informed that he 
had 30 days to respond and that if he did not reply it would 
be assumed that he wished to represent himself.  While the 
veteran did not respond to the August 2006 communication, he 
later did appoint another representative.  Indeed, a VA Form 
21-22a was submitted in January 2007 designating Virginia A. 
Girard-Brady as the veteran's representative.  A May 2007 
letter from Ms. Girard-Brady confirms that relationship.

It is observed that the veteran's March 2002 claim included a 
request for consideration of nonservice-connected pension.  
That claim has not yet been adjudicated.  Therefore, that 
matter is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed November 1968 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss (then characterized as "defective 
hearing").

2.  The evidence added to the record since November 1968, 
when viewed by itself or in the context of the entire record, 
is cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence does not demonstrate a current 
disability of hepatitis.


CONCLUSIONS OF LAW

1.  The November 1968 rating decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss (then characterized as "defective 
hearing") is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the November 1968 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Furthermore, with respect to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss, 
the Board calls attention to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  That case addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2002, March 2003, and February 2007 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter dated 
in February 2007 satisfies the requirements of Kent set forth 
above.  Additionally, the February 2007 communication 
apprised the veteran of the law pertaining to disability 
ratings and effective dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  The evidence of record indicated that the 
veteran had received treatment from a Dr. Henson of Enid, 
Oklahoma.  The veteran was requested by letter in February 
2007 to provide approximate dates of treatment by that 
physician.  He failed to respond to that inquiry.  In this 
regard, the Court has held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing her 
claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
adequate efforts were undertaken by the RO in developing the 
veteran's claim.  Indeed, based on the veteran's failure to 
provide the requested information regarding Dr. Henson, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence- bilateral hearing loss

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  The Board observes that a rating 
decision denying service connection for this disability was 
issued in November 1968.  The veteran did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in March 2002, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final November 
1968 rating action denying entitlement to service connection 
for bilateral hearing loss included service medical records, 
and a VA audiologic examination dated in October 1968.  The 
service medical records included a December 1963 report of 
medical history completed at the time of the veteran's 
enlistment examination.  In that report, the veteran revealed 
a history of pre-service ear, nose and throat problems.  The 
service medical records also included a December 1964 
audiometric test which indicated puretone thresholds of 30 or 
higher in the frequencies from 500 to 400 Hertz (HZ).  It is 
noted that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Thus, it may be concluded that the service records showed 
medically recognized bilateral hearing loss.  

The service medical records also include a Medical Board 
report dated in January 1965.  Such report documented a 
history of otitis media throughout childhood.  The veteran 
also endorsed a history of tinnitus which existed prior to 
service.  Based on these factors, the Medical Board concluded 
that the veteran's bilateral hearing loss detected during 
active duty was not incurred or aggravated by such service.  
The post-service VA examination in October 1968 showed a 
continued diagnosis of bilateral hearing loss but did not 
address the etiology of such disability.  

Based on the above evidence, the RO in November 1968 denied 
the veteran's claim, concluding that the bilateral hearing 
loss preexisted service and was not aggravated beyond the 
natural progression of the disease during active service.

Evidence added to the record since the time of the last final 
denial in November 1968 includes private audiologic reports 
dated in 2001 and a VA audiologic consult dated in September 
2002.  This evidence was not previously before agency 
decisionmakers.  However, because it merely demonstrates 
continued diagnosis and treatment of bilateral hearing loss, 
a fact already established in November 1968, it is found to 
be cumulative and redundant.  Thus, it does not meet the 
criteria for new and material evidence under 38 C.F.R. 
§ 3.156(a).  Indeed, because the evidence added to the claims 
folder subsequent to the November 1968 rating action does not 
address etiology or otherwise challenge the findings that 
bilateral hearing loss preexisted the veteran's active 
service and was not aggravated therein, it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Therefore, it clearly fails to satisfy the "material" 
standard of 38 C.F.R. § 3.156(a).

For the above reasons, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have not been satisfied, and the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- hepatitis

The veteran is claiming entitlement to service connection for 
hepatitis B.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, post-service clinical records fail to contain any 
complaints, treatment or diagnoses of hepatitis.  For this 
reason, the veteran's hepatitis claim must fail.  Indeed, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Insofar as the competent evidence fails to demonstrate a 
current disability, the claim of entitlement to service 
connection for hepatitis is denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of service connection for 
bilateral hearing loss is denied.

Service connection for hepatitis is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


